127 F.3d 1108
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United STATES of America, Plaintiff-Appellee,v.Ernesto Rodriquez-Vasquez, Defendant-Appellant.
United States Court of Appeals, Ninth Circuit.
Oct. 24, 1997.Submitted Oct. 20, 1997**

Appeal from the United States District Court for the District of Hawaii
Alan C. Kay, District Judge, Presiding
Before:  THOMPSON, T.G. NELSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*

KAY

2
Einesto Rodriguez-Vasquez appeals his sentence imposed following his guilty plea to being a deported alien found in the United States following an aggravated felony conviction.  We dismiss.


3
Rodriguez-Vasquez contends that the district court should have departed downward from the Guidelines because he has "turned his life around."  "We lack jurisdiction to review a district court's discretionary refusal to depart downward from the Guidelines."  United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997) (citation omitted).  Contrary to Rodriguez-Vasquez's contention, the fact that the district court orally advised Rodriguez-Vasquez of the right to appeal his sentence does not confer jurisdiction upon this court to review the merits of his downward departure claim.  See United States v. Morales, 898 F.2d 99, 101-102 (9th Cir.1990) (this court lacks statutory jurisdiction to review downward departure claim)


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3